Cockrell, J.,
dissenting.
In my opinion the pleader has sought under the videlicet to set forth the statutory lien to which it is claimed the property was subject and that he has failed to allege an essential element under the statute, that is the year for which the rent was due. A lien is given “upon agricultural products raised on the land leased or rented for the current year” (Italics mine) Sec. 2237, 1 Gen. Stats. It may be that under our liberal statute it would be suffi*84cient as against a motion in arrest to aver generally that the property was subject to statutory lien, but when the indictment goes into particulars setting forth the supposed facts constituting such lien, it must not stop short of all the essentials prescribed by the statute. Good pleading also would require, it seems to me, an allegation in some form that the land producing the crop is situate in the State of Florida; while the statute is silent upon the point, yet of necessity our legislature does not attempt to regulate liens in other States.